United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2724
                                   ___________

Xiong Huang,                          *
                                      *
             Petitioner,              *
                                      * Petition for Review of a Final
       v.                             * Decision of the Board of
                                      * Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      *     [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: February 16, 2007
                                Filed: April 4, 2007
                                 ___________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Xiong Huang, a native and citizen of China, petitioned for asylum. The
Immigration Judge (IJ) denied his asylum petition. The Board of Immigration Appeals
(BIA) affirmed. Huang now seeks review. We deny the petition for review.

       Huang entered the United States illegally. He originally petitioned for asylum
in 1994. After obtaining new counsel, he filed a second petition in 1998, requesting
an adjustment of status based upon his recent marriage to a naturalized American
citizen. The second asylum petition also claimed that Huang would be persecuted if
returned to China because he opposed the nation's one-child policy. The IJ found that
Huang's persecution claim lacked credibility. The IJ also refused to grant Huang the
adjustment of status and denied his petition for asylum.

         Huang appeals, challenging only the IJ's refusal to grant him an adjustment of
status. Adjustment of status is entirely within the discretion of the Attorney General.
Alvarez-Portillo v. Ashcroft, 280 F.3d 858, 862 (8th Cir. 2002); 8 U.S.C. § 1255.
Congress has stripped the courts of jurisdiction to review decisions executed pursuant
to that discretion. 8 U.S.C. § 1252(a)(2)(B)(i) ("[N]o court shall have jurisdiction to
review . . . any judgment regarding the granting of relief under section . . . 1255 of this
title . . . "); Grass v. Gonzales, 418 F.3d 876, 878 (8th Cir. 2005). Because we lack
jurisdiction to review the Attorney General's discretionary decision to deny an
adjustment of status, Huang's petition is dismissed.
                          ______________________________




                                           -2-